Cite as 2015 Ark. App. 221

                ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                       No. E-14-718

                                               Opinion Delivered   April 8, 2015
 RENEE ABBOTT
                              APPELLANT APPEAL FROM THE ARKANSAS
                                        BOARD OF REVIEW
 V.                                     [NO. 2014-BR-01920]

 DIRECTOR, DEPARTMENT OF
 WORKFORCE SERVICES, and JB
 HUNT TRANSPORT, INC.

                                APPELLEES
                                               REMANDED


                               BART F. VIRDEN, Judge

       Renee Abbott appeals the Arkansas Board of Review decision to deny her

unemployment benefits. The issue is whether Ms. Abbott engaged in misconduct when

she allegedly failed to text-message, or otherwise notify her employer, that she would not

be in to work; however, we are not able to address the issue on the merits at this time

because of a question of the record’s accuracy is presented for our review. The case is

remanded with the instruction that the record be clarified and, if necessary, corrected.

       After a thorough review of the record, it appears that there is a discrepancy that

cannot be overlooked. Specifically, the copy of policies and procedures provided by JB

Hunt appear to be for a company named “Vons.” The record offers no explanation for

the inclusion of the policy manual for “Vons” and not JB Hunt.
                                            1
                                Cite as 2015 Ark. App. 221

       Deficiencies in the record on appeal must be addressed if they hinder our review of

the merits. In the event of a material omission or misstatement, we may sua sponte direct

the record to be settled. Ark. R. App. P.–Civ. 6(e); see also Heard v. Regions Bank, 369

Ark. 274, 276–77, 253 S.W.3d 422, 424 (2007) (per curiam). We therefore remand to the

Board of Review with instructions to ascertain if a mistake has been made and, if so, to

provide notice to the parties and correct the record accordingly.

       Remanded.

       HARRISON and HIXSON, JJ., agree.

       Renee Abbott, pro se appellant.

       Phyllis Edwards, Associate General Counsel, for appellee.




                                             2